Appellant was given a misdemeanor punishment under a felony indictment charging him with theft of personal property.
Motion for a continuance was overruled, and that is assigned as error in the motion for new trial. Appellant failed to reserve a bill of exception, therefore this matter can not be considered. All the other matters in the motion for new trial pertain to the sufficiency of the evidence and matters growing out of the evidence, which can not be considered without the testimony. The record does not contain a statement of facts.
The judgment will be affirmed.
Affirmed. *Page 55